Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
Response to Arguments
Applicant's amendments and arguments filed on 4/29/2021 overcome all the rejections set forth in the previous Office Action. Applicant's arguments filed on 4/29/2021 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments which are moot in view of the new ground(s) of rejections to be detailed below.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Meng et al., US 20160203288 A1, published on July 14, 2016, hereinafter Meng.  
Park et al., US 20030199750 A1, published on October 23, 2003, hereinafter Park
Wikipedia, "Vertebral artery dissection", published on March 2, 2019, hereinafter Wikipedia.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meng, in view of Park, and further in view of Wikipedia.
Regarding claim 1, Meng discloses a method (Meng: Abstract), performed by at least one computer processor, (Meng: Fig. 6) the method comprising: 
obtaining four-dimensional phase-contrast magnetic resonance imaging data, (Meng: “The detector may be a device or procedure capable of capturing 29 an image of the vasculature of the individual such as magnetic resonance angiogram, … The image may be 2-dimension, 3 -dimensional, or 4-dimensional (where the fourth dimension is time).” ([0061]). “A pulsatile velocity waveform may be obtained from transcranial Doppler ultrasound or phase-contrast magnetic resonance measurement on a normal subject or patient-specific subject with its magnitude scaled to the desired mean flow rate.” ([0129]))
performing pre-processing of the four-dimensional phase-contrast magnetic resonance imaging dataMeng: “A pulsatile velocity waveform may be obtained from transcranial Doppler ultrasound or phase-contrast magnetic resonance measurement on a normal subject or patient-specific subject with its magnitude scaled to the desired mean flow rate.” ([0129]). The disclosed scaling is interpreted as the claimed “pre-processing”.)
obtaining at least one blood hemodynamic marker from the four-dimensional phase-contrast magnetic resonance imaging data; (Meng: [0129-0132]. “A pulsatile velocity waveform may be obtained from transcranial Doppler ultrasound or phase-contrast magnetic resonance measurement on a normal subject or patient-specific subject with its magnitude scaled to the desired mean flow rate.” ([0129]). “In one embodiment, some hemodynamic factors may be based on simulated fluid flow in the aneurysm. Some hemodynamic factors may include WSS, maximum intra-aneurysmal WSS (MWWS), low WSS area, WSS gradient (WSSG), oscillatory shear index ("OSI"), number of vortices (NV), and relative residence time (RTT).” ([0132]). The claimed “blood hemodynamic marker” is interpreted as any of the disclosed “hemodynamic factors” and/or “pulsatile velocity waveform”.)
classifying the at least one blood hemodynamic marker as a hemodynamic predictor of vertebral (aneurysm rupture) Meng: assessing a similarity of aneurysms to historical ruptured cases using hemodynamic flow simulation factors (marker), and the more similar the current aneurysm is to a ruptured case, the better (classifying the blood hemodynamic marker as a hemodynamic predictor) the historical case is for predicting eventual rupture of the vertebral aneurysm [0108, 0127].) and 
creating a comprehensive risk evaluation of vertebral (aneurysm rupture) Meng: [0127, 0145, 0147]. “Logistic regression may then performed on the significant variables (in the morphological category alone, hemodynamic category alone, demographic alone, and combined categories) to find final parsimonious models that allowed calculation of the quantitative risk of aneurysm rupture. These models may predict the probability of an aneurysm being ruptured on the basis of morphology, hemodynamics, and demographics, or combination thereof.” ([0145]). “Having regressed for the variables using a backward elimination process, a final parsimonious model may be obtained for discriminating rupture status from the morphology-based model (OddM) and the hemodynamics-based model (OddH) as well as the combined model (OddCombined).” ([0147]). The development of various models and particularly the combined model “that allowed calculation of the quantitative risk of aneurysm rupture” is interpreted as the claimed “creating a comprehensive risk evaluation“.)
There are two differences between the claimed invention and Meng’s disclosure. The first is that Meng does not disclose explicitly the pre-processing including compensating for background phase offset induced by eddy currents and phase correction when phase aliasing occurs. The second is that instead of a hemodynamic predictor and a comprehensive risk evaluation of vertebral artery dissection in the claimed invention Meng discloses a hemodynamic predictor and a comprehensive risk evaluation of vertebral aneurysm rupture.
Regarding the first difference, Park teaches, in the analogous art of using MRI technique and particularly measuring blood flow using MRI, the pre-processing including compensating for background phase offset induced by eddy currents and phase correction when phase aliasing occurs. (Park: [0028, 0036-0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meng’s disclosure with Park’s teachings by combining the method to process 4D phase-contrast MRI data (from Meng) with the pre-processing technique for phase offset compensation and phase aliasing correction (from Park) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method to process 4D phase-contrast MRI data would still work in the way according to Meng and the pre-processing technique for phase offset compensation and phase aliasing 
Regarding the second difference, the combination of Meng and Park, or Meng {modified by Park}, discloses a hemodynamic predictor and a comprehensive risk evaluation for vertebral aneurysm rupture as discussed above but without explicitly teaching vertebral artery dissection. However, it is well known that vertebral artery dissection can cause “non-hemorrhagic strokes in young and middle-aged people” which may lead to disability or death and “is usually diagnosed with a contrast-enhanced CT or MRI scan.” (Wikipedia: pages 1 and 6.) Not only that, similar to aneurysm, vertebral artery dissection occurs from obstruction of blood flow and/or accumulation of blood in the wall of blood vessel (Wikipedia: page 3, 2nd paragraph, and page 5, 2nd para.). Furthermore, as a result, diagnosis of vertebral artery dissection is also similar or related to the diagnosis of aneurysm. (Wikipedia: page 6, 1st paragraph)
In light of the above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meng {modified by Park}’s disclosure with Wikipedia’s teachings by combining the method to obtain a hemodynamic predictor and create a comprehensive risk evaluation from processing MRI data (from Meng {modified by Park}) with the technique for obtaining data (such as MRI) of vertebral artery dissection (from Wikipedia) to yield no more than predictable use of prior art elements according to their established functions since all 
Therefore, it would have been obvious to combine Meng with Park and Wikipedia to obtain the invention as specified in claim 1. 
Regarding claim 2, Meng {modified by Park and Wikipedia} discloses the method of claim 1, wherein the classifying of the at least one blood hemodynamic marker as a hemodynamic predictor of vertebral artery dissection is performed using Meng: determining the aneurysm rupture risk, which is based on hemodynamic factors (marker), via a composite artificial neural network classifier model (deep learning), where the rupture risk may identify a percentage risk prediction of whether or not the aneurysm will rupture in the future [0075, 0077, 0079, 0097, 0148].) (Wikipedia: pages 1, 3 and 5-6.)
Regarding claim 3, Meng {modified by Park and Wikipedia} discloses the method of claim 1, wherein the comprehensive risk evaluation of vertebral artery dissection is created by using at least one of the following additional parameters: artery geometry, patient age, patient sex, patient race, medical records, laboratory test results, genetic test results, and extrinsic trauma factors. (Meng: [0075, 0077, 0079, 0090, 0093, 0117-0119, 0123-0127].) (Wikipedia: pages 1, 3 and 5-6.)
Regarding claim 4, Meng {modified by Park and Wikipedia} discloses the method of claim 3, wherein the at least one additional parameter is classified as a predictor of vertebral artery dissection using deep learning. (Meng: determining the aneurysm rupture risk via an integrated tool which is a composite artificial neural network classifier model (deep learning classification model), where morphological (additional) and hemodynamic parameters are combined [0075, 0077, 0079, 0090, 0093, 0117-0119, 0123-0127].) (Wikipedia: pages 1, 3 and 5-6.)
Regarding claim 5, Meng {modified by Park and Wikipedia} discloses the method of claim 1, the method further comprising performing localized scanning prior to obtaining the four-dimensional phase-contrast magnetic resonance imaging data, the performance of the localized scanning comprising selecting a three-dimensional region of interest of vertebral arteries. (Meng: retrieving a 4D image of the patient’s vasculature may include the sub-steps of using a detector to capture an image of the patient's vasculature via 3D magnetic resonance angiogram over time, which is the fourth dimension, and storing the image such that the vascular image such as a vertebral aneurysm (region of interest of vertebral arteries) is electronically associated with the individual [0051, 0061].) (Wikipedia: pages 1, 3 and 5-6.)
Regarding claim 6, Meng {modified by Park and Wikipedia} discloses the method of claim 1, wherein the at least one blood hemodynamic marker is a four dimensional flow velocity, a shear rate, a wall shear stress, a pulse wave velocity, or a flow eccentricity. (Meng: [0093, 0102, 0108, 0129, 0132-0133, 0140-0141].) 
Regarding claim 7, Meng {modified by Park and Wikipedia} discloses the method of claim 3, wherein the at least one blood hemodynamic marker is a four dimensional flow velocity, a shear rate, a wall shear stress, a pulse wave velocity, or a flow eccentricity. (Meng: [0093, 0102, 0108, 0129, 0132-0133, 0140-0141].) 
Regarding claim 8, Meng {modified by Park and Wikipedia} discloses the method of claim 1, wherein the classifying of the at least one blood hemodynamic marker as a hemodynamic predictor of vertebral artery dissection is performed using machine learning or statistics based learning. (Meng: [0054, 0075, 0077, 0079, 0097, 0143, 0145, 0148].) (Wikipedia: pages 1, 3 and 5-6.)
Regarding claim 9, Meng {modified by Park and Wikipedia} discloses the method of claim 1, the method further comprising performing segmentation and tracking prior to obtaining the four-dimensional phase-contrast magnetic resonance imaging data. (Meng: retrieving a 4D image of the patient's vasculature may include the sub-steps of using (prior) a detector to capture a series (segmentation) of images of the patient's vasculature via 3D magnetic resonance angiogram over time (tracking), which is the fourth dimension, and storing the image such that the vascular image is electronically associated with the individual [0061].) 
Regarding claim 10, Meng {modified by Park and Wikipedia} discloses the method of claim 9, wherein the segmentation and tracking is performed by first tracing arterial centerlines and then performing lumen segmentation using deformable models with a tubular shape. (Meng: segmentation of images captured over time is performed on a branch-by-branch basis via centerline tracts used to split a vessel into branches (tracing arterial centerlines), where segmentation also involves respectively (using deformable models with a tubular shape) initializing a deformable tubular model and making it evolve towards the lumen boundaries [0066, 0098].) 
Claims 11-19 are the apparatus (Meng: Fig. 6 and [0054, 0058, 0097]) claims, respectively, corresponding to the method claims 1-4 and 6-10. Therefore, since claims 11-19 are similar in scope to claims 1-4 and 6-10, claims 11-19 are rejected on the same grounds as claims 1-4 and 6-10.
Claim 20 is the computer-readable medium (Meng: Fig. 6 and [0054, 0058, 0097]) claim corresponding to the method claim 1. Therefore, since claim 20 is similar in scope to claim 1, claim 20 is rejected on the same grounds as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669